DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1-4, 6, 9-10, 22, and 26 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anuzis et al. (US 2002/0040278) in view of Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), and Liao et al. (US 2013/0060524).  Applicant’s amendments and remarks have included limitations directed to “maximizes a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set.”  While the claimed limitations are also unclear, see 112 rejections below, the examiner acknowledges that the teachings of Anuzis lack teaching the specific step for “determining the boundary of healthy operation which maximizes a margin;” therefore, a new rejection has been made based on the examiner’s broadest 

Applicant’s arguments, filed 1/28/2022, with respect to the rejection(s) of claim(s) 11 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anuzis et al. (US 2002/0040278), Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), Liao et al. (US 2013/0060524) and Kozionov et al. (US2017/0315516).  Applicant’s amendments to the independent claims have resulted in a new rejection for dependent claims that includes additional prior art to teach the added limitations.

Applicant’s arguments, filed 1/28/2022, with respect to the rejection(s) of claim(s) Claims 15, 18, and 20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anuzis et al. (US 2002/0040278) in view of Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), Liao et al. (US 2013/0060524), and Boken et al. (US 2016/0055737).  Applicant’s amendments to the independent claims have resulted in a new rejection for dependent claims that includes additional prior art to teach the added limitations.

Applicant’s arguments, filed 1/28/2022, with respect to the rejection(s) of claim(s) Claims 23 and 25 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anuzis et al. (US 2002/0040278), Filev et al. (US 2007/0088550) and Liao et al. (US 2013/0060524). Applicant’s amendments and remarks have included limitations directed to “maximizes a margin 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-11, 14-15, 18, 20, 22-23, 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 14, and 23, the claims recite the limitation “determining the boundary of healthy operation which maximizes a margin between a predetermined fraction of outlying feature 

Claims 2-4, 6, 9-11, 15, 18, 20, 22, and 25-26 are dependent upon claims 1 and 23 respectively and therefore are rejected for the reasons stated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-11, 14-15, 18, 20, 22-23, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 23, the claims recite the limitation “determining the boundary of healthy operation which maximizes a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set” and the 

Claims 2-4, 6, 9-11, 15, 18, 20, 22, and 25-26 are dependent upon claims 1 and 23 respectively and therefore are rejected for the reasons stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-10, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anuzis et al. (US 2002/0040278) in view of Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), and Liao et al. (US 2013/0060524).

With respect to claim 1, Anuzis discloses an engine health diagnostic apparatus for analysing health of an engine [see abstract] & [Par .0001], the apparatus comprising:
feature generation circuitry to process vibration sensor data received from a vibration sensor for sensing vibration at a component of said engine [Par. 0015 & 0083] and generate a feature vector indicating a plurality of features [Par. 0012 & 0025]; and 

training circuitry to update the model parameters in dependence on said training set of feature vectors [Par. 0020, 0023, 0101]. (“learning can then be applied on-line in order to tune the model to an individual engine”)

While Anuzis does teach generating a feature vector that includes vibration sensor data as an input (i.e. condition indicator), Anuzis does not specifically disclose wherein the plurality of features are of the vibration sensor data.  In other words, Anuzis lacks any specific teaching wherein multiple features of the feature vector are derived/extracted from vibration data.
Filev teaches about methods and techniques for condition-monitoring of machinery by means of vibration monitoring that includes  processing vibration sensor data received from a vibration sensor for sensing vibration at a component, and generate a feature vector indicating a plurality of features of the vibration sensor data including time-domain features and frequency domain features [Par. 0010-0011 & 0031-0032].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Anuzis with Filev to further include generating a feature vector that indicates a plurality of features of the vibration sensor data motivated by a desire to apply a known 
Anuzis and Filev fail to necessarily disclose model storage circuitry to store the model parameters defining the trained classification model; and that the update, updates the model parameters stored by the model storage circuitry.
Lee discloses a method of prognosing a mechanical system that extracts one or more features by decomposing the measurement data into a feature space, and a prediction model is then selected from a plurality of prediction models for the one or more features based at least on part on a degradation status of the mechanical system and a reinforcement learning model.  Lee further teaches about model storage circuitry to store the model parameters defining the model [Par. 0110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anuzis in view of Filev with Lee to further include model storage circuitry to store the model parameters defining the trained classification model as well as the updated model parameters motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).

While Anuzis does teach about optimizing the algorithm and model for determining the boundary of healthy operation, Anuzis, Filev, and Lee fail to disclose wherein the training circuitry is configured to determine the boundary of healthy operation which maximises a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set.
Liao discloses a method for detecting an anomaly that includes extracting one or more features and generating a model [Par. 0008-0012].  Liao further teaches a technique for optimizing feature space (Fisher discriminant criterion may be adapted to find projections by maximizing the ratio of the between-class scatter (S.sub.B) to the within-class scatter (S.sub.w). The goal of the projection may be to maximize the criterion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anuzis in view of Filev and Lee with Liao to further include wherein the training circuitry is configured to determine the boundary of healthy operation which maximises a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR). 

With respect to claim 2, Anuzis fails to necessarily disclose wherein the plurality of features include at least one time domain feature of the vibration sensor data.
Anuzis does teach about including vibration data for determining the plurality of features.
Filev teaches about methods and techniques for condition-monitoring of machinery by means of vibration monitoring that includes  processing vibration sensor data received from a vibration sensor for sensing vibration at a component, and generate a feature vector indicating a plurality of features of the vibration sensor data including time-domain features and frequency domain features [Par. 0010-0011 & 0031-0032].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Anuzis with Filev to further include wherein the plurality of features include at least one time domain feature of the vibration sensor data motivated by a desire to 

With respect to claim 3, Anuzis fails to necessarily disclose wherein said at least one time domain feature comprises at least one of: mean; variance or standard deviation; root mean square; kurtosis; skewness; and crest factor.
Filev teaches about methods and techniques for condition-monitoring of machinery by means of vibration monitoring that includes  processing vibration sensor data received from a vibration sensor for sensing vibration at a component, and generate a feature vector indicating a plurality of features of the vibration sensor data including time-domain features and frequency domain features [Par. 0010-0011 & 0031-0032].  Further, the time-domain feature include such things as root mean square (RMS), crest factor, variance, skewness, and kurtosis.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Anuzis with Filev to further include wherein said at least one time domain feature comprises at least one of: mean; variance or standard deviation; root mean square; kurtosis; skewness; and crest factor motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) thereby improving analysis by including additional indicators about health condition using vibrational data.
Examiner notes claim limitations are recited in alternative and therefore the claims are met by the recitation and teaching of any one of the alternative limitations.

With respect to claim 4, Anuzis fails to disclose wherein the plurality of features include at least one frequency domain feature of the vibration sensor data.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Anuzis with Filev to further include wherein the plurality of features include at least one frequency domain feature of the vibration sensor data motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) thereby improving analysis by including additional indicators about health condition using vibrational data.

With respect to claim 6, Anuzis fails to disclose wherein the feature generation circuitry is configured to apply a Wavelet Packet Transform to said vibration sensor data when generating said at least one frequency domain feature.
Filev teaches about methods and techniques for condition-monitoring of machinery by means of vibration monitoring that includes  processing vibration sensor data received from a vibration sensor for sensing vibration at a component, and generate a feature vector indicating a plurality of features of the vibration sensor data including time-domain features and frequency domain features [Par. 0010-0011 & 0031-0032].
However, Filev does not specifically disclose applying a Wavelet Packet Transform to said vibration sensor data when generating said at least one frequency domain feature.
Lee discloses a technique for extracting multiple features including features in both the time domain and the frequency domain[Par. 0021-0022], and further discloses applying a Wavelet Packet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anuzis in view of Filev with Lee to further apply a Wavelet Packet Transform to said vibration sensor data when generating said at least one frequency domain feature motivated by a desire to apply known techniques to a known method ready for improvement to yield predictable results (KSR) that provide additional information that can achieve better resolution (see Lee [Par. 0020]).

With respect to claim 9, Anuzis fails to disclose comprising scaling circuitry to generate a scaled feature vector by normalizing each feature of the feature vector relative to a common scale, wherein said processing circuitry is configured to process the scaled feature vector generated by the scaling circuitry using the trained classification model.
Filev teaches about methods and techniques for condition-monitoring of machinery by means of vibration monitoring and further teaches generate a feature vector and then performing feature normalization in order to ensure that all features are within same magnitude in their variation [Par. 0035 & 0048].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Anuzis with Filev to further include scaling circuitry to generate a scaled feature vector by normalizing each feature of the feature vector relative to a common scale, wherein said processing circuitry is configured to process the scaled feature vector generated by the scaling circuitry using the trained classification model motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) thereby 

With respect to claim 10, Anuzis fails to disclose wherein the processing circuitry is configured to identify one or more selected features of the scaled feature vector having the largest or smallest scaled feature values on said common scale among the plurality of features of the scaled feature vector.
Filev teaches about methods and techniques for condition-monitoring of machinery by means of vibration monitoring and further teaches generate a feature vector and then performing feature normalization as well as identify one or more selected features of the scaled feature vector having the largest or smallest scaled feature values on said common scale among the plurality of features of the scaled feature vector (characterized by dimension reduction of the feature vectors after being normalized/standardized) [Par. 0035-0036].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Anuzis with Filev to further include identifying one or more selected features of the scaled feature vector having the largest or smallest scaled feature values on said common scale among the plurality of features of the scaled feature vector motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR).

With respect to claim 22, Anuzis discloses a system [Par. 0040] comprising: -5- 3101439SMART et al.Atty Docket No.: JRL-0550-2454 Appl. No. 16/463,861
an engine [Par. 0018]; 
a vibration sensor configured to sense vibration at a corresponding component of the 
the engine health diagnostic apparatus [Par. 0042] according to claim 1 (see rejection of claim 1 based on Anuzis in view of Filev).

With respect to claim 26, Anuzis discloses wherein the engine is a reciprocating internal combustion engine [Par. 0083].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anuzis et al. (US 2002/0040278) in view of Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), and Liao et al. (US 2013/0060524) as applied to claim 1 above, and further in view of Kozionov et al. (US 2017/0315516).

With respect to claim 11, Anuzis discloses about a learned classification model [Par. 0019-0021] & [Par. 0092]; however, Anuzis, Filev, Lee, and Liao fail to specifically disclose wherein the trained classification model comprises one of: 
a single-class classification model; and 
a single-class support vector machine.
Kozionov discloses an apparatus for monitoring devices having movable parts such as motors, engines, or other rotatable devices by vibration analysis [see abstract] & [Par. 0002].  Kozionov further teaches applying one-class classification, such as a support vector machine to process the vibration data and analyze based on the classification signal output representing a confidence level whether the device is healthy or faulty [Par. 0017-0018] & [Par. 0031-0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anuzis in view of Filev, Lee, and Liao with Kozionov to implement the trained classification model comprises one of: a single-class classification model; and a single-class support vector machine motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR).
Examiner notes claim limitations are recited in alternative and therefore the claims are met by the recitation and teaching of any one of the alternative limitations.

Claims 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anuzis et al. (US 2002/0040278) in view of Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), and Liao et al. (US 2013/0060524) as applied to claim 1 above, and further in view of Boken et al. (US 2016/0055737).

With respect to claim 15, Anuzis, Filev, Lee, and Liao fail to disclose, wherein the vibration sensor is retrofittable to said component of the engine.
Boken discloses a method and system for monitoring at least one reciprocating machine by means of a vibration sensor wherein the vibration sensor is retrofittable to said component of the reciprocating internal combustion engine [Par. 0047-0048] (characterized in implementing a sensor set having means for holding the sensor in contact with a desired portion of the machine, thereby being a sensor that is retrofittable, or by implementing as part of portable diagnostic kit).  Examiner understands retrofittable under BRI to be a device cable of being installed in an existing structure; therefore Boken meets the limitation my using means to attach the sensor set to an existing structure (the portion of machine being monitored)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anuzis in view of Filev, Lee, and Liao with Boken to have the vibration sensor be retrofittable to said component of the engine motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows monitoring to be done using sensors that are attached or placed on the engine as needed or desired. 

With respect to claim 18, Anuzis does not necessarily disclose comprising communication circuitry to communicate to a remote site at least one of: 
the engine health indication;
a parameter derived from the engine health indication; and 
a differential engine health indication indicative of a difference between the engine health indication and a previously transmitted engine health indication.
Anuzis does disclose about including a display and providing information to be displayed including both the engine health indication and a parameter derived from the engine health indication [Par. 0140-0145], but lacks incorporating communication circuitry to communicate to a remote site such information. 
Boken discloses comprising communication circuitry to communicate to a remote site the engine health indication or a parameter derived from the engine health indication [Fig. 1; 112] [Par. 0049] [Fig. 3] [Par. 0076 & 0079].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anuzis in view of Filev, Lee, and Liao with Boken to include communication circuitry to communicate to a remote site at least one of: the engine health indication; a parameter derived from the engine health indication motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) thereby providing the user with information when not on site of the diagnostic apparatus and engine. 
Examiner notes claim limitations are recited in alternative and therefore the claims are met by the recitation and teaching of any one of the alternative limitations.

With respect to claim 20, Anuzis discloses the engine health diagnostic apparatus according to claim 1 (see Anuzis in view of Filev), wherein the engine is a reciprocating internal combustion engine [Par. 0083], and
the feature generation circuitry is configured to process a plurality of sets of vibration sensor data [Par. 0025].
However, Anuzis, Filev, Lee, and Liao fail to necessarily disclose that the plurality of vibration sensor data is sensed at a plurality of cylinders of said reciprocating internal combustion engine, and therefore the method of claim 1 is performed by generating a feature vector corresponding to each one of the cylinders, and then processing each feature vector using a respective trained classification model for the corresponding cylinder.
Boken discloses a method and system for monitoring at least one reciprocating machine that includes processing a plurality of sets of vibration sensor data received from respective vibration sensors for sensing vibration at a plurality of cylinders of said reciprocating internal combustion engine [Par. 0015 & 0043], and further processing the data for each sensor by using a respective model for the corresponding cylinder [Par. 0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anuzis in view of Filev, Lee, and Liao with Boken to further include implement the techniques disclose by Anuzis in view of Filev by using vibration data from respective vibration sensors for sensing vibration at a plurality of cylinders of said reciprocating internal combustion engine, and to generate a plurality of feature vectors each corresponding to one of the cylinders; and thereby process the feature vectors using respective classification models for each cylinder motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that is adapted for use in monitoring a reciprocating engine having a plurality of cylinders and to monitor each cylinders healthy operation.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anuzis et al. (US 2002/0040278) in view of Filev et al. (US 2007/0088550) and Liao et al. (US 2013/0060524).

With respect to claim 23, Anuzis discloses an engine health diagnostic method for analysing health of an engine [see abstract] & [Par .0001], the method comprising: 
capturing vibration sensor data using a vibration sensor fitted to sense vibration at a component of said engine [Par. 0083]; 
processing the vibration sensor data [Par. 0015] to generate a feature vector indicating a plurality of features [Par. 0012 & 0025]; and
processing the feature vector using a trained classification model defined by model parameters characterising a boundary of healthy operation learned from a training set of feature vectors corresponding to the data captured during healthy operation of the engine [Par. 0020-0021], to generate an engine health indication providing a quantitative indication of deviation of the feature vector from the boundary of healthy operation [Par. 0027-0028], where the engine health indication is calculated based on distance between the feature vector and a boundary function representing the boundary of healthy operation as a hyperplane in N-dimensional hyperspace, where N is a number of features of the feature vector [Par. 0092];
wherein the trained classification model is defined by stored model parameters updated by training in dependence on said training set of feature vectors [Par. 0020, 0023, 0101]. (“learning can then be applied on-line in order to tune the model to an individual engine”).

While Anuzis does teach generating a feature vector that includes vibration sensor data as an input (i.e. condition indicator), Anuzis does not specifically disclose wherein the plurality of features are 
Filev teaches about methods and techniques for condition-monitoring of machinery by means of vibration monitoring that includes  processing vibration sensor data received from a vibration sensor for sensing vibration at a component, and generate a feature vector indicating a plurality of features of the vibration sensor data including time-domain features and frequency domain features [Par. 0010-0011 & 0031-0032].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Anuzis with Filev to further include generating a feature vector that indicates a plurality of features of the vibration sensor data motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) thereby improving analysis by including additional indicators about health condition using vibrational data.

While Anuzis does teach about optimizing the algorithm and model for determining the boundary of healthy operation, Anuzis and Filev fail to disclose the training comprising determining the boundary of healthy operation which maximizes a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set.
Liao discloses a method for detecting an anomaly that includes extracting one or more features and generating a model [Par. 0008-0012].  Liao further teaches a technique for optimizing feature space that includes maximizing a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set [Par. 0060] (Fisher discriminant criterion may be adapted to find projections by maximizing the ratio of the between-class scatter (S.sub.B) to the within-class scatter (S.sub.w). The goal of the projection may be to maximize the criterion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anuzis in view of Filev and Lee with Liao to further include that the training comprises determining the boundary of healthy operation which maximizes a margin between a predetermined fraction of outlying feature vectors of the training set and a remaining fraction of feature vectors of the training set.  motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR). 

With respect to claim 25, Anuzis discloses a processor means for performing the method of claim 23 [Par. 0040 & 0042]; however, Anuzis does not specifically disclose a non-transitory, computer-readable storage medium storing a computer program comprising instructions to control a data processing apparatus to perform the method of claim 23.
Examiner takes official notice that a non-transitory, computer-readable storage medium storing a computer program comprising instructions to perform a method on a computing device is well-known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Anuzis to further include implementing the method of claim 23 on a processor means by a non-transitory, computer-readable storage medium storing a computer program comprising instructions motivated by a desire to apply a known technique to a known device (method product) ready for improvement to yield predictable results (KSR).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, Claim 14 as a dependent claim to claim 7 distinguishes over the closest prior art for the same reasons explained for claim 7.

Claims 7-8, and 13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 is allowed because the closest available prior art Anuzis et al. (US 2002/0040278), Filev et al. (US 2007/0088550), Lee et al. (US 2010/0023307), Kozionov et al. (US 2017/0315516), and Boken et al. (US 2016/0055737), either singularly or in combination, fail to anticipate or render obvious an engine health diagnostic apparatus for analysing health of an engine, the apparatus comprising: 
“feature generation circuitry to process vibration sensor data received from a vibration sensor for sensing vibration at a component of said engine and generate a feature vector indicating a plurality of features of the vibration sensor data; and 
processing circuitry to process the feature vector generated by the feature generation circuitry using a trained classification model defined by model parameters characterising a boundary of healthy operation learn from a training set of feature vectors corresponding to vibration sensor data captured during healthy operation of the engine, to generate an engine health indication providing a quantitative indication of deviation of the feature vector from the boundary of healthy operation; 
wherein the plurality of features include at least one peak vibration timing feature indicative of a timing of a peak in the vibration sensor data relative to an operating cycle of said engine” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)


Claims 8 and 13 are dependent upon claim 7 and is therefore allowed for the same reasons explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kojitani et al. (US 2006/0210141) discloses an inspection method and an inspection apparatus, or more in particular, to an inspection method for extracting the feature amount from the input measurement data of an object to be inspected and discriminating the current state based on the extracted feature amount and an inspection apparatus for carrying out the inspection using the inspection method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865    


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
02/18/2022